NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       ___________

                           No. 14-1110
                           ___________

                  JUSTIN MICHAEL CREDICO,

                                           Appellant

                                 v.

             COMMONWEALTH OF PENNSYLVANIA,
(UNDER SOVEREIGN IMMUNITY ACT-VACCINE WAIVER FOR RABIES);
               PENNSYLVANIA DEPT. OF HEALTH;
  JOHN AND JANE DOE #1 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #2 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #3 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #4 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #5 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #6 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #7 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #8 (INDIVIDUAL AND OFFICIAL CAPACITY);
  JOHN AND JANE DOE #9 (INDIVIDUAL AND OFFICIAL CAPACITY);
      ANY OTHER UNKNOWN PERSON OR PERSONS (IN THEIR
     INDIVIDUAL & OFFICIAL CAPACITY) THAT WERE IN THE
               PREVIOUSLY FILED RABIES CLAIM);
                  U.S. DEPARTMENT OF STATE;
       DISTRICT ATTORNEY'S OFFICE OF CHESTER COUNTY;
         CHIEF OFFICER OF DISTRICT ATTORNEY OFFICE,
              (INDIVIDUAL & OFFICIAL CAPACITY)
              ____________________________________

           On Appeal from the United States District Court
              for the Eastern District of Pennsylvania
                (D.C. Civil Action No. 13-cv-03310)
             District Judge: Honorable Juan R. Sanchez
            ____________________________________


                                 1
                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 9, 2014
             Before: CHAGARES, GARTH and SLOVITER, Circuit Judges

                               (Opinion filed: July 15, 2014)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Appellant Justin Credico appeals from the order of the United States District Court

for the Eastern District of Pennsylvania dismissing his second amended complaint with

prejudice. We will affirm the judgment of the District Court.

       This litigation began in June 2013, when Credico filed a complaint against

numerous defendants purportedly seeking to advance, inter alia, a “rabies claim.”

Credico’s complaint was replete with deficiencies. After permitting Credico to file an

amended complaint on two separate occasions, the District Court dismissed his second

amended complaint without prejudice for failure to comply with Fed. R. Civ. P. 8. The

District Court afforded Credico one final opportunity to file a proper complaint. The

court specifically instructed him to state, as “clearly and briefly” as possible, how each

named defendant has violated his constitutional rights and what harm, if any, he suffered

as a result of each defendant’s actions. The District Court admonished Credico to refrain

from including any legal arguments or scientific research information. Having received

no amended pleading from Credico, the District Court entered an order dismissing the

action with prejudice. This appeal followed.


                                             2
       We have jurisdiction under 28 U.S.C. § 1291, and review the District Court’s

decision to dismiss a claim under Rule 8 for abuse of discretion. In re Westinghouse Sec.

Litig., 90 F.3d 696, 702 (3d Cir. 1996). While mindful that we are under an obligation to

liberally construe the submissions of a pro se litigant, see Haines v. Kerner, 404 U.S. 519,

520 (1972), Credico provides no basis on appeal for concluding that the District Court

abused its discretion in dismissing the second amended complaint for failure to comply

with Rule 8.

       Initially, we note that Credico is an experienced pro se litigator. Even taking into

account his status as a pro se litigant, we agree with the District Court that he failed to

comply with the basic pleading requirements. His second amended complaint lacked

“short and plain statement[s]” of any “claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Furthermore, Credico’s specific allegations were neither “‘simple,

concise, [nor] direct.’” See Rule 8(d)(1). Moreover, despite the District Court’s previous

admonition, Credico again set forth – among many other things – extensive legal

arguments and an entire section on “rabies research.”

       The District Court provided Credico with an opportunity to comply with Rule 8

and gave him specific instructions as to what must be included in a proper complaint.

Credico failed to follow the District Court’s directions. Accordingly, granting him leave

to file a yet another amended complaint would have been futile, and the District Court did

not abuse its discretion by dismissing the second amended complaint with prejudice.1


1
  Credico has attached to his Informal Brief what appears to be yet another amended
complaint which he alleges was submitted to the District Court for filing, but apparently
                                            3
See, e.g., Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002);

Westinghouse, 90 F.3d at 703-04. For these reasons, we will affirm the District Court’s

judgment.




never received by that court. Aside from the fact that this submission is not part of the
record on appeal and, thus, not properly before us for review, see Fed. R. App. P. 10(a), it
does nothing to show that the District Court committed an abuse of discretion. If
anything, it does just the opposite.
                                             4